DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2021/0044503 A1) in view of Sherman et al. (US 2017/0364408 A1).

Regarding claim 1, Zhang teaches the invention substantially as claimed including a method of transparent memory management for over-subscribed accelerators ([0048] allocation, de-allocation, and sharing of accelerator resources is transparent to the tenants.), the method comprising:
receiving, at a host system comprising a shared accelerator, a request to execute a workload on the accelerator from a remote initiator (Abstract; [0073] Guest 412-n may request an instance of an oversubscribable resource 408 provided by host 404.); 
determining that there is insufficient physical memory of the accelerator to accommodate the request from the remote initiator (Abstract: receive tenant subscriptions to the oversubscribable resource, wherein tenant subscriptions exceed available instances of the oversubscribable resource); and 
creating a mapping between the remote initiator and the allocation of host system memory ([0038] This enables the CSP to oversubscribe its accelerator resources (such as cryptographic resources) for more tenants. Furthermore, to maximize the performance for tenants who want to own one or more dedicated crypto accelerators, the SAOR engine provides a dedicated offloading support option to achieve true one-to-one mapping so that tenants who wish to pay for the extra capability can achieve a zero-copy approach (for example, a direct memory access (DMA) buffer to and from guests, directly) to reduce their overhead.).
While Zhang teaches a dedicated offloading support option via a Direct Memory Access mapping Zhang does not explicitly show responsive to determining that there is insufficient physical memory of the accelerator, requesting an allocation of host system memory to the remote initiator.
However, Sherman does teach responsive to determining that there is insufficient physical memory of the accelerator, requesting an allocation of host system memory to the remote initiator ([0074] Referring again to FIG. 1, in some embodiments, the memory device 100 supports oversubscription by accepting more than four requests to be serviced in a same clock cycle… On the other hand, if one or more of the additional requests cannot be serviced in the clock cycle without interfering with servicing the maximum of four requests, the memory device 100 temporarily stores the additional requests and services the additional requests in one or more subsequent clock cycle. For example, the memory device 100 includes a write first input first output (FIFO) queue (not shown) and a read first input first output (FIFO) queue (not shown), in an embodiment. When the memory device 100 receives a write request that cannot be serviced in the clock cycle, the memory control device places the write request in the write FIFO, in an embodiment. Similarly, when the memory device 100 receives a read request that cannot be serviced in the clock cycle, the memory control device places the read request in the read FIFO, in an embodiment. Subsequently, when the memory device 100 is able to service a write request in a subsequent clock cycle without interfering with other requests serviced in the subsequent clock cycle, the memory device 100 services the write request stored at the head of the write FIFO. Similarly, when the memory device 100 is able to service a read request in a subsequent clock cycle without interfering with other requests serviced in the subsequent clock cycle, the memory device 100 services the read request stored at the head of the read FIFO, in an embodiment.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sherman of requesting a queue/buffer (memory space) to store the oversubscribed commands with the teachings of Zhang. The modification would have been motivated by the desire of ensuring resource oversubscription and scheduling of requests as the resource becomes available. 

Regarding claim 2, Zhang teaches wherein determining that there is insufficient physical memory of the accelerator to accommodate the request from the new initiator includes determining that an amount of physical memory of the accelerator that has not been already allocated to one or more attached remote initiators exceeds an amount of physical memory of the accelerator requested by the remote initiator (Abstract: receive tenant subscriptions to the oversubscribable resource, wherein tenant subscriptions exceed available instances of the oversubscribable resource [0059] In this embodiment, SAOR engine 300 includes a stored data structure including guest rates 304. This may include information about the degree to which certain guests are consuming oversubscribable accelerator resources.).

Regarding claim 3, Zhang teaches wherein creating a mapping between the remote initiator and the allocation of host system memory includes mapping, by a shared accelerator library, data received from the remote initiator to the allocation of host system memory ([0036] Alternative systems include the virtio-crypto device, which exposes the cryptography capabilities to guests through one set of operable interfaces. The virtio-crypto standard specifies that crypto operation requests are exchanged from the guests to the host via virtio-crypto frontend (FE) and backend (BE) drivers. The host may interpret these requests sent by the guests, and either process them using software libraries or offload them to dedicated crypto hardware accelerators like QAT with a virtual host (vhost) user backend driver.).

Regarding claim 4, Sherman teaches wherein creating a mapping between the remote initiator and the allocation of host system memory includes communicating, by a sharing library on the host system to a memory manager of the accelerator, information about the mapping between the remote initiator and the allocation of host system memory ([0023] For example, in an embodiment, the memory control system 104 includes, or is coupled to, a logical-to-physical mapping table 122 that indicates mappings between logical addresses and physical addresses in the memory bank system 120. When the memory control device 120 writes new content data to the redundant memory location the selected content memory bank 108, the memory control device 120 updates the logical-to-physical mapping table 122 to indicate a mapping between the physical address of the redundant memory location in the selected content memory bank 108 and the logical address requested for the new content data by the write request, in an embodiment. Additionally, the memory control device 120 marks the physical address in the particular content memory bank 108 to which the write request was directed to now serve as a redundant memory location available for servicing subsequent write requests, in an embodiment. [0074]).

Regarding claim 5, Zhang teaches wherein creating a mapping between the remote initiator and the allocation of host system memory includes hiding, by a shared accelerator library, the mapping from the remote initiator ([0036] The virtio-crypto standard specifies that crypto operation requests are exchanged from the guests to the host via virtio-crypto frontend (FE) and backend (BE) drivers. The host may interpret these requests sent by the guests, and either process them using software libraries or offload them to dedicated crypto hardware accelerators like QAT with a virtual host (vhost) user backend driver. Once a request is processed, the host may update the response and notify the guest of the completion. The virtio-crypto solution has lower performance than the SR-IOV solution because of the extra costs of exchanging data between the host and the guests, and exchanging data between the kernel space and the user space. However, it provides greater flexibility than the SR-IOV solution, as the number of guests assuring the physical crypto resource is limited by the system's capacity rather than the number of VFs. Furthermore, implementation details in the host are hidden from guests, so that a guest does not have to update the driver and application code in response to a hardware change.).

Regarding claim 6, Zhang teaches further comprising: 
performing workload analytics on memory utilization by attached initiators ([0059] In this embodiment, SAOR engine 300 includes a stored data structure including guest rates 304. This may include information about the degree to which certain guests are consuming oversubscribable accelerator resources.); 
reallocating physical memory of the accelerator and the allocation of host system memory based on the workload analytics and communicating the reallocation of physical memory of the accelerator to a shared accelerator library ([0073] As illustrated in FIG. 4, guests 412-1 through 412-n-1 may be provisioned. New guest 412-n is then provisioned. Guest 412-n may request an instance of an oversubscribable resource 408 provided by host 404. As illustrated in FIG. 4, host 404 includes or has access to a plurality of instances of the oversubscribable resource, such as instance 408-1 and instance 408-2. A certain portion of each instance may already be committed, as illustrated by the committed region. Within the illustrated uncommitted region, host 404 may newly allocate a region to new guest 412-n. Note that this newly allocated region need not be found contiguously on instance 408-1. [0075] Host 404 may check the request against its available physical resources (instances 408-1 and 408-2) to determine whether to grant the request. Once the request is granted, host 404 may register the guest with the service [0036]).

Regarding claim 7, Zhang teaches wherein the accelerator is a graphics processing unit (GPU) and/or a field programmable gate array (FPGA) ([0131] In other embodiments, an accelerator could also be provided as an ASIC, FPGA, coprocessor, graphics processing unit (GPU), digital signal processor (DSP), or other processing entity, which may optionally be tuned or configured to provide the accelerator function.).

Regarding claims 8-14, they are system type claims having similar limitations as claims 1-7 respectively. Therefore they are rejected under the same rationale above.

Regarding claims 15-20, they are media/product type claims having similar limitations as claims 1-6 respectively. Therefore they are rejected under the same rationale above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gupta et al. (US 2019/0102311 A1) Accelerator Fabric. See at least [0216], [0229], and [0256].
Sankaran et al. (US 2019/0347125 A1) SYSTEMS, METHODS, AND APPARATUSES FOR HETEROGENEOUS COMPUTING. See at least [0232] and [0373].
Arafa et al. (US 2019/0034337 A1) MULTI-LEVEL SYSTEM MEMORY CONFIGURATIONS TO OPERATE HIGHER PRIORITY USERS OUT OF A FASTER MEMORY LEVEL. See at least Abstract.
Benisty et al. (US 2021/0173589 A1) COHERENT ACCESS TO PERSISTENT MEMORY REGION RANGE. See at least [0005].
Gibb et al. (US 2020/0050401 A1) APPARATUS AND METHOD FOR CONTROLLING DATA ACCELERATION. See at least [0067].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195